Exhibit FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS THIRD QUARTER 2008 RESULTS AND ANNOUNCES COST SAVINGS INITIATIVES North Andover, MA…October 28, 2008.Watts Water Technologies, Inc. (NYSE: WTS) today announced results for the third quarter ended September 28, 2008.Sales for the third quarter of 2008 were $379.3 million, an increase of $38.8 million, or 11%, compared to the third quarter of 2007. Net income for the third quarter of 2008 was $16.7 million, or $0.45 per share, compared to net income of $18.1 million, or $0.46 per share, for the third quarter of 2007.Income from continuing operations for the third quarter of 2008 decreased by $1.4 million, or 8%, to $16.8 million, or $0.46 per share, compared to income from continuing operations for the third quarter of 2007 of $18.2 million, or $0.47 per share. Sales for the first nine months of 2008 were $1.11 billion, an increase of $75.3 million, or 7%, compared to the first nine months of 2007. Net income for the first nine months of 2008 was $50.2 million, or $1.36 per share, compared to net income of $55.9 million, or $1.43 per share, for the first nine months of 2007.Income from continuing operations for the first nine months of 2008 decreased by $5.2 million, or 9%, to $50.7 million, or $1.37 per share, compared to income from continuing operations for the first nine months of 2007 of $55.9 million, or $1.43 per share. Results for the third quarter of 2008 include an after tax-charge of $0.6 million, or $0.02 per share, as part of our previously announced global restructuring program, as compared to an after-tax charge of $4.2 million, or $0.11 per share, for the third quarter of 2007. In November 2007, the Company’s Board of Directors authorized the repurchase of up to 3.0 million shares of the Company’s Class A common stock.As of October 28, 2008, the Company had repurchased approximately 2.45 million shares at a total cost of approximately $68.1 million.Repurchased shares had an accretive impact of $0.02 per share in the third quarter of Patrick S. O’Keefe, Chief Executive Officer, commented, “Given the current state of the economy and the expected continued slowdown in our residential and commercial businesses, we are implementing a number of programs to improve our cost leverage.During the fourth quarter, we intend to undertake a reduction in workforce in North America affecting all levels of the organization.Also, effective immediately, all North American salaries will be frozen for at least the first nine months of 2009.All discretionary spending is being reviewed and limited where possible and we are performing a review of our manufacturing footprint to identify opportunities for further consolidation. We are currently in the process of identifying the affected employees so estimates of annual savings and severance costs have not been finalized.Severance costs are expected to be accrued and paid during the fourth quarter of 2008 as employees are notified.Further, we have decided to temporarily suspend our stock repurchase program.We remain committed to our long term strategies and believe these actions will contribute to our ability to implement them.” Mr. O’ Keefe continued, “Cash generation continues to be a key objective for the entire organization.
